Appeal Dismissed and Memorandum Opinion filed November 17, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00779-CV

    DARLENE SCOTT MCCRAY AND AARON MCCRAY, Appellants
                                        V.
                          TRUNG NGUYEN, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1065855

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed August 31, 2015. The notice of
appeal was filed September 11, 2015. To date, our records show that appellants
have not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless party is excused by statute or by appellate rules from
paying costs); Tex. Gov’t Code Ann. § 51.207.

      On October 21, 2015, this court ordered appellants to pay the appellate filing
fee on or before November 4, 2015, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).



                                  PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.




                                         2